Exhibit 10.1
 
SIXTH AMENDMENT TO EMPLOYMENT AGREEMENT
 


 
This Sixth Amendment to Employment Agreement is dated as of February 24, 2011 by
and between Stephen A. Wynn (“Employee”) and Wynn Resorts, Limited (“Employer”).
 
WHEREAS, Employee and Employer have entered into that certain Employment
Agreement dated as of October 4, 2002, as amended (the “Employment Agreement”);
 
WHEREAS, Employee and Employer desire to amend one of the terms of the
Employment Agreement.
 
NOW THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, the parties hereto agree as follows:
 

 
1.
 
Amendment to Base Salary.  Effective February 24, 2011, the term “Base Salary”
shall mean $4,000,000 per annum.
 
 
 
 
 
2.
 
 
Other Provisions of Agreement.  The parties acknowledge that the Employment
Agreement is being modified only as stated herein, and agree that nothing else
in the Employment Agreement shall be affected by this Amendment.
 
 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date below.
 


 
WYNN RESORTS, LIMITED
 


 
/s/ Marc Schorr                      
/s/ Stephen A. Wynn                    
Marc Schorr
Stephen A. Wynn
Chief Operating Officer
 